Citation Nr: 0019858	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-08 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a low back disorder as 
secondary to service connected disability. 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to February 
1957.

This appeal arises from a decision by the Lincoln, Nebraska, 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran is service-connected for residuals of trauma 
to the right ankle with arthritic changes.

3.  The veteran's arthritis of the low back was caused by his 
service-connected right ankle disability.


CONCLUSION OF LAW

The veteran's arthritis of the low back is proximately due to 
a service-connected disability.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107.  That is, he has presented a claim that 
is plausible, and all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist the veteran mandated by 38 
U.S.C.A. § 5107.

Factual Background

The veteran's service medical records are negative for 
complaints, symptoms or findings regarding a low back 
condition.  

An April 1957 rating decision granted service connection for 
residuals of trauma to the right ankle with early traumatic 
arthritic change.  

The veteran claimed service connection for a back condition 
secondary to his service-connected right ankle disability in 
June 1997.

An August 1997 VA X-ray revealed mild chronic generalized 
degenerative changes throughout the lumbar area with some 
narrowing of the L4-L5 interspace.  An August 1997 VA 
orthopedic examination report notes limited lumbar flexion, 
extension, lateral flexion and rotation with pain on left 
lateral flexion and rotation.  The diagnosis was degenerative 
arthritis of the lumbar spine.  The examiner stated that the 
veteran's history, because of his ankles, probably aggravated 
his back problems.

An August 1994 private treatment note states that the veteran 
had fallen off of a combine in May 1994.  He had low back 
discomfort afterward but it totally resolved.  The remainder 
of the private treatment records dated from May 1994 to 
October 1997 is negative for evidence regarding the etiology 
or aggravation of a back condition.  

A February 1998 VA X-ray revealed degenerative disc changes 
throughout the lumbar spine.  

A March 1998 fee basis orthopedic examination report states 
that the veteran complained of pain over the right superior 
iliac spine and greater trochanteric region.  He had 
limitation of motion of the lumbar spine but without 
complaints of pain.  The examiner cited portions of the 
veteran's medical records and noted that here was no specific 
incident of back pain in service.  It was the examiner's 
opinion that the veteran's back problems were more related to 
probably arthritis and the work he had done and were not due 
to spraining an ankle in the military.  



Analysis

For secondary service connection to be granted, it must shown 
that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. 3.310(a) (1999); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc). 

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107, (1999).

The record reflects that the veteran currently has residuals 
of trauma of the right ankle with arthritic changes evaluated 
as 20 percent disabling.  The August 1997 VA examiner noted 
the veteran's ankle disability history and found that his 
ankle disability probably aggravated his back problems.  The 
March 1998 fee basis report indicates that the veteran's 
problems were "more related to probably arthritis and also 
the work he has led in his life and not due directly to 
suffering a sprain of the ankle while playing football in the 
military."  The examiner also noted that the fact that the 
degenerative disc changes were throughout the lumbar spine 
meant that they were probably more related to age and the 
type of work done than to his in-service ankle injury.  

The Board notes that it is not clear whether the fee basis 
examiner found that the veteran's back condition was 
unrelated to the residuals of his service-connected right 
ankle disability or to the initial injury during service.  
The examiner opined that the veteran's back problems were 
more related to arthritis and other factors than to his ankle 
disability.  Therefore the report does not completely 
contradict the VA examiner's findings.  Therefore the Board 
finds that the evidence is in equipoise and service 
connection is warranted for arthritis of the low back 
secondary to the veteran's service-connected right ankle 
disability.  All doubt has been resolved in favor of the 
appellant.  38 U.S.C.A. § 5107. 
ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for arthritis of the 
low back is granted. 


REMAND

The March, 1999 RO decision denied an evaluation greater than 
20 percent for the veteran's service-connected right ankle 
disability.  The veteran submitted a notice of disagreement 
in April 1999.  A review of the record does not indicate that 
the veteran has been furnished a statement of the case 
regarding this issue.  Where there is a notice of 
disagreement, a remand, not referral, is required by the 
Board. Manlincon v. West, 12 Vet. App. 238 (1999).

In light of the above, the appeal is REMANDED to the RO for 
the following:

The RO should issue a statement of the 
case addressing the issue of entitlement 
to an increased rating for residuals of 
trauma to the right ankle with arthritic 
changes, currently evaluated as 20 
percent disabling. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no 
conclusion, either legal of factual, as to the ultimate 
outcome warranted.  No action is required of the veteran 
unless his is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 



